

116 S1637 IS: Agriculture Research Integrity Act of 2019
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1637IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Mr. Van Hollen (for himself, Mr. Cardin, Mr. Kaine, Mr. Warner, Mrs. Murray, Mr. Leahy, Mr. Merkley, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Department of Agriculture Reorganization Act of 1994 to reaffirm the authority of the
			 Under Secretary of Agriculture for Research, Education, and Economics, and
 for other purposes.1.Short titleThis Act may be cited as the Agriculture Research Integrity Act of 2019.2.Reaffirming the authority of the Under Secretary of Agriculture for Research, Education, and
 EconomicsSubtitle F of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6971) is amended by adding at the end the following:252.Reaffirming the authority of the Under Secretary(a)In generalNotwithstanding the authority specified in Reorganization Plan Numbered 2 of 1953 (67 Stat. 633; 5 U.S.C. App.; 7 U.S.C. 2201 note) or any other provision of Federal law relating to the authority of the Secretary, including section 296—(1)the Agricultural Research Service, the Economic Research Service, the National Agricultural Statistics Service, and the National Institute of Food and Agriculture (and any successor agency to any of those agencies) shall be within the research, education, and economics mission area of the Department;(2)the authority to administer each of those agencies is vested in the Under Secretary for Research, Education, and Economics; and(3)the authority to administer those agencies may not be vested in the head of another agency within the Department.(b)Location of agenciesThe Secretary shall locate the headquarters of the Economic Research Service and the National Institute of Food and Agriculture, and the majority of the staff of each of those agencies, within the National Capital Region to ensure maximum coordination and interaction—(1)between those agencies;(2)between each of those agencies and the agencies delivering the food and agricultural programs and services of the Department; and(3)between each of those agencies and other Federal science agencies (including science agencies of the Department)..